In Banc.
APPEAL DISMISSED. REHEARING DENIED.
This case came on for hearing and respondent filed a motion to dismiss the appeal and affirm the judgment for the reason that no abstract has been filed as required by Section 554, Or. L., and Rule 6 of this court.
No abstract has ever been filed, nor has any showing been made tending to excuse such neglect. This appeal will therefore be dismissed, and the judgment of the lower court affirmed: Swanson
v. Leavens, 26 Or. 561 (40 P. 230), Close v. Close, 28 Or. 108
(42 P. 128), and Van Tassel v. Jefferson County, 90 Or. 600
(177 P. 955).                                 REHEARING DENIED.